Citation Nr: 1535477	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on the basis of rating action in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO), denying his original claim for service connection for bilateral hearing loss.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in July 2015, a transcript of which is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges and the record otherwise confirms that he was subject to acoustic trauma in service on the basis of his exposure to excessive noise levels in connection with his duty as an aviation systems technician.  Service treatment records further indicate that the Veteran entered service with normal hearing acuity and that he was separated from service with bilateral hearing loss of a varying degree, albeit not hearing loss for VA purposes, i.e., meeting the established criteria of 38 C.F.R. § 3.385 (2015).  The United States Court of Appeals for Veterans Claims (Court) held in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Moreover, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing acuity was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's inservice exposure to loud noise and his current disability.


The Veteran at his recent hearing offered sworn testimony that there has been a slow progression of his hearing loss since he served on active duty and that he attempted to hide his hearing problems from others by learning how to lip read.  Thus, it was the Veteran's perception, one that he is competent to render, that his hearing loss began in service and that it persisted in the years thereafter.  He further testified that he was not exposed to excessive noise levels through postservice employment as a natural gas repairman, hardware store salesman, or security alarm technician, or as a result of hobbies.  

Such information was not available to the VA contract examiner in 2011, whose opinion it was that, while the Veteran had hearing loss for VA purposes, it was less likely than not that the Veteran's hearing loss was service-related.  As well, the Veteran contends that such medical opinion is inadequate as the medical examiner failed to consider the inservice degradation of his auditory acuity from the time of enlistment to the time of his separation from service and the absence of opportunity postservice for acoustic trauma.  He seeks a remand of this matter for an additional examination and nexus opinion.  The Board concurs and notes in addition that the results of the VA testing in 2011 were found by the medical examiner not to be valid, notwithstanding subsequent testing showing no cochlear pathology or non-organic hearing loss.  For these reasons, remand to obtain a further examination in which the VA examiner fully considers the Veteran's statements as to the chronic nature of his hearing loss dating to service is required.  

Additionally, the Veteran indicates that he was instructed by a medical professional during the summer months of 1972 at the Naval Air Station (NAS), Whidbey Island, after audiometric testing, that he had significant hearing loss in each ear.  Efforts to obtain the record of that testing in 1972 have to date been unsuccessful and the Veteran was advised of the RO's inability to secure that document, but without entry of a formal finding as to its unavailability.  Corrective action to permit the AOJ to obtain the requested document and, if needed, to prepare a formal finding is indicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake efforts to ensure that the record of audiometric testing during 1972 at the NAS Whidbey Island is made a part of the Veteran's VA claims folder, and those efforts should continue until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Written notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran.

2.  Advise the Veteran in writing of his right to submit any additional evidence of his choosing tending to prove the inservice onset of his bilateral hearing loss and its postservice course, including as an example one or more sworn statements from his spouse, family members, or others as to their observations involving his hearing loss from 1972 to the present.  

3.  Thereafter, afford the Veteran a VA audiological examination in order to ascertain the nature and etiology of his bilateral hearing loss.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as complete a comprehensive clinical evaluation and audiometric testing.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review, including a copy of this remand.  All pertinent diagnoses should be identified. 

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any hearing loss of either ear originated during active duty or is otherwise attributable thereto or any incident thereof?  The VA examiner should base his/her opinion on the fact that there was inservice acoustic trauma, as well as some degree of hearing loss of each ear at service separation per Hensley, supra, as compared with findings at enlistment.  Full consideration should also be afforded the Veteran's account of inservice hearing loss, its postservice course, and the absence of any documented postservice acoustic trauma.  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that a sensorineural hearing loss of either ear is shown during the one-year period following the Veteran's discharge from service in November 1972 and, if so, to what degree is any such hearing loss manifested? 

4.  Lastly, readjudicate the appellate issue and if the benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




